Citation Nr: 9911423	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1950 to July 1972.

In an August 1980 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a heart disorder.  The veteran was 
notified of that decision at his latest address of record and 
did not appeal.  The August 1980 decision is, therefore, a 
final decision.  38 U.S.C. § 4005(c) (1976).

In March 1992 the veteran again claimed entitlement to 
service connection for a heart disorder, and in a December 
1992 rating decision the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran has perfected an appeal of that 
decision.

In a July 1994 supplemental statement of the case the RO 
determined that new and material evidence had been submitted 
to reopen the previously denied claim, and denied entitlement 
to service connection for a heart disorder on a de novo 
basis.  Regardless of the RO's determination of whether new 
and material evidence has been submitted, the Board of 
Veterans' Appeals (Board) is without jurisdiction to consider 
the merits of the veteran's claim without finding that new 
and material evidence has been submitted.  See Hickson v. 
West, No. 96-1669, slip op. at 3 (U.S. Vet. App. Mar. 16, 
1999).  The proper issue before the Board is, therefore, 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder.


FINDINGS OF FACT

1.  Entitlement to service connection for a heart disorder 
was denied by the RO in August 1980, and that decision became 
final in the absence of an appeal.

2.  The evidence submitted subsequent to the August 1980 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's heart disorder had 
its onset during service, and it must be considered in order 
to fairly decide the merits of his claim.

3.  Coronary artery disease had its onset during active 
service.


CONCLUSIONS OF LAW

1.  The August 1980 rating decision in which service 
connection for a heart disorder was denied is final, new and 
material evidence has been submitted to reopen that claim, 
and the claim is reopened.  38 U.S.C. §§ 4005(c) (1976), 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 19.153 
(1980), 38 C.F.R. § 3.156 (1998).

2.  Coronary artery disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in October 
1969 an electrocardiogram (EKG) revealed evidence of sinus 
bradycardia.  The service medical records are otherwise 
silent for any complaints or clinical findings pertaining to 
a heart disorder.

Treatment records from a Public Health Service hospital in 
July and August 1973 indicate that the veteran was receiving 
treatment from a private physician for chronic prostatitis, 
which was manifested by sexual dysfunction.

An April 1974 private medical report shows that the veteran 
was evaluated for thyroid functioning, due to his complaints 
regarding his sexual ability, and the diagnostic tests and 
physical examination revealed that he was in excellent health 
except for a slight elevation of triglycerides.

An October 1975 private medical report indicates that the 
veteran received treatment from January 1974 through February 
1975 for sexual inabilities and recurring prostatitis.  No 
reference was made to him having a heart disorder.

An October 1979 private medical report shows that the veteran 
was initially examined in September 1975 due to complaints of 
tiredness and diminished libido.  He was provided a treadmill 
test, the results of which were indicative of heart disease, 
and quadruple coronary bypass surgery was performed in 
November 1975.  In the October 1979 medical report, the 
physician referenced a letter from the veteran's urologist 
that showed that he was seen in May 1973 due to complaints of 
impotence, abdominal discomfort, headaches, and poor stamina, 
which were attributed to prostatitis.  The medical report 
indicates that the veteran had reported that his symptoms 
continued until the bypass surgery was performed.  

The physician stated that arteriosclerosis did not occur 
overnight, that it was a slow process occurring over years, 
and that it could well be considered that the veteran's 
coronary arteriosclerosis was developing prior to his 
retirement from active service in 1972.  The physician 
further stated that, given the severity of the heart disease 
when it was diagnosed in 1975, it would be practically 
impossible to have developed since the veteran's separation 
from service.

The report of a May 1980 VA medical examination indicates 
that the veteran reported having had fatigue, prostate 
infections, and a decline in sexual desire and ability since 
1968.  He also reported having had quadruple coronary artery 
bypass surgery in 1975.  As the result of the veteran's 
history and the physical examination, the examiner provided a 
diagnosis of coronary atherosclerosis, status post four-
vessel bypass surgery.  The physician provided no opinion on 
whether the heart disorder had its onset during service.

In the August 1980 rating decision the RO, based on the 
above-described evidence, denied entitlement to service 
connection for a heart disorder.  Service connection was 
denied on the basis that there was no reference to any 
complaints or clinical findings pertaining to the heart in 
the service medical records or during the applicable 
presumptive period.

The evidence received subsequent to the August 1980 rating 
decision includes private treatment records showing that the 
veteran continued to receive treatment for severe coronary 
artery disease through March 1992, including additional 
bypass surgery in February 1989, as well as other disorders 
not related to his claim.

In a June 1992 medical report the veteran's cardiologist 
noted his history of bypass surgery in 1975 for severe 
coronary artery disease and the second bypass surgery in 
February 1989.  The cardiologist stated that due to the 
severity of the coronary artery disease, the veteran had been 
totally and permanently disabled since February 1989.

In a July 1992 statement the veteran asserted that the 
symptoms of extreme fatigue and sexual dysfunction, that he 
reported to his physicians in 1973-1975, were manifestations 
of heart disease, but that the prostate infection prevented 
further evaluation.

In an August 1992 medical report the veteran's cardiologist 
stated that, based on an extensive review of the veteran's 
old treatment records, he had symptoms of angina for at least 
a few years prior to his initial bypass surgery in 1975.  He 
also stated that although the veteran's resting EKGs were 
normal, that that was the case in many individuals who had 
coronary artery disease but had not yet had a myocardial 
infarction.  He noted that the veteran was given a treadmill 
test in 1975, which was decidedly abnormal and resulted in 
the bypass surgery, and stated that had the veteran been 
given a treadmill test prior to 1975, it would also have been 
abnormal.  

The cardiologist further stated that the veteran was 
experiencing angina, as evidenced by shortness of breath with 
minimal exertion, when he retired from military service in 
July 1972.  He provided the opinion that, based on the 
severity of the coronary artery disease in 1975, it would 
have been highly unlikely that the veteran would have been 
asymptomatic in 1972.  He stated that the veteran's urologic 
problems in 1973 probably confused the evaluation of his 
cardiac symptoms, many of which were attributed to the 
urologic problems, including fatigue, shortness of breath, 
and lassitude.

The veteran submitted a number of medical treatises 
pertaining to prostate problems, arteriosclerosis, thyroid 
dysfunction, heart disease, impotence, high cholesterol, and 
diabetes mellitus in support of his contention that the 
symptoms he reported to physicians beginning in 1968 were 
misdiagnosed as diseases other than coronary artery disease, 
and that he had had coronary artery disease since 1968.

In a September 1993 supplemental report the veteran's 
cardiologist again stated that he almost certainly had severe 
coronary artery disease prior to 1972, and that the disease 
was the likely cause of his complaints of fatigue.

During a May 1994 hearing the veteran repeated his assertions 
that the symptoms of heart disease were evident while he was 
on active duty, but that his complaints were misdiagnosed.

In July 1994 the RO Medical Advisor provided the opinion, 
based on a review of the evidence in the case file, that the 
symptoms of tiredness, lethargy, loss of sexual desire, and 
erectile dysfunction were not typical or classic for 
myocardial ischemia.  The Medical Advisor further stated that 
coronary atherosclerosis takes an undetermined and variable 
period to develop, and that to say that the disorder had its 
onset during service was purely conjectural.  He provided the 
opinion that there was no factual basis for concluding that 
the veteran's coronary artery disease was incurred in 
service, but he did not affirmatively state that the disorder 
was not incurred in service.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then immediately 
determine whether the reopened claim is well grounded based 
on a review of all the evidence of record.  Only if the claim 
is well grounded can the Board apply the third step of the 
analysis, which is to re-adjudicate the claim for service 
connection on the merits, after fulfilling VA's duty to 
assist the veteran in developing the facts of the case.  See 
Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board has reviewed the evidence submitted subsequent to 
the August 1980 denial of service connection for a heart 
disorder, in the context of all the evidence of record, and 
finds that the August 1992 medical report from the veteran's 
cardiologist constitutes new and material evidence.  The 
medical report is new, in that it was not previously 
considered by decisionmakers, and it is not cumulative of the 
evidence of record when the claim was adjudicated in August 
1980.  The veteran's physician had provided an opinion in 
October 1979 that, due to the severity of his heart disease 
in 1975, it would be practically impossible to have developed 
since the veteran's separation from service.  The August 1992 
opinion from another cardiologist provided additional 
evidence that the symptoms reported prior to July 1972 were 
manifestations of angina, which opinion was based on an 
extensive review of the veteran's medical records, rather 
than his reported history.  See Paller v. Principi, 3 Vet. 
App. 535 (1992) (a second physician's opinion, corroborating 
the opinion of a physician already of record, is new if there 
is a difference of opinion).

The Board further finds that the August 1992 medical opinion 
is material because it bears directly and substantially upon 
the specific matter under consideration, that being whether 
the veteran's heart disorder had its onset during service, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Hodge, 155 F.3d 
at 1356.  The Board has determined, therefore, that new and 
material evidence has been submitted, and that the claim of 
entitlement to service connection for a heart disorder is 
reopened.

III.  Well-Grounded Claim

Having determined that new and material evidence has been 
submitted the Board must next determine whether the reopened 
claim is well grounded.  The Board concludes that the 
veteran's claim of entitlement to service connection for a 
heart disorder is well grounded because the evidence shows 
that it is plausible.  38 U.S.C.A. § 5107(a); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  In order for a 
claim for service connection to be well grounded, there must 
be a medical diagnosis of a current disability, medical or 
lay evidence of the incurrence of a disease or injury in 
service, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The medical evidence shows that the veteran currently has 
coronary artery disease, which satisfies the first Caluza 
element of having a current disability.  In addition, his 
cardiologist provided evidence, based on the medical records, 
that his current heart disorder had its onset during service, 
which establishes competent medical evidence of the 
incurrence of the disease in service and medical evidence of 
a nexus between the in-service disease and the current 
disability.  The Board finds, therefore, that the veteran's 
claim of entitlement to service connection for a heart 
disorder is well grounded.  See Hickson, No. 96-1669, slip 
op. at 5 (in determining whether a claim is well grounded, 
only the evidence that supports the claim can be considered 
and the evidence is presumed to be credible).


IV.  Service Connection for a Heart Disorder on the Merits

In a July 1994 supplemental statement of the case the RO 
found that new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder.  The RO then proceeded to deny the claim on 
the merits of the case.  In the January 1994 statement of the 
case the veteran was provided the law and regulations 
pertaining to service connection, as well as the regulation 
relevant to new and material evidence.  The veteran has 
submitted evidence and arguments in support of his contention 
that his current heart disorder had its onset during service, 
and that service connection for the heart disorder is 
warranted.  In light of its disposition of the veteran's 
claim, the Board finds that it may proceed to a determination 
on the issue of service connection without prejudice to the 
veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996).

Because the veteran's claim is well grounded, VA has a duty 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Epps, 126 F.3d 
at 1464, Elkins.  The relevant evidence pertaining to the 
issue consists of the veteran's service medical records, 
private treatment records, the medical opinions dated in 
October 1979, August 1992, and July 1994, and a medical 
opinion obtained from the Veterans Health Administration 
(VHA)in March 1999.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
cardiovascular disease develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If, after careful review of all of the 
evidence, a reasonable doubt arises regarding service 
connection, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 3.102.

The veteran's service medical records make no reference to 
any complaints or clinical findings that were attributed to a 
heart disorder while he was in service.  The private 
treatment records show that he received treatment for a 
number of complaints beginning in 1973, that at the time were 
generally attributed to prostatitis.  In the October 1979 
medical report his private physician provided the opinion 
that, although coronary artery disease was not diagnosed 
until 1975, it could well be considered that the coronary 
arteriosclerosis was developing prior to his retirement from 
active service in 1972.  The physician further stated that, 
given the severity of the heart disease when it was diagnosed 
in 1975, it would be practically impossible to have developed 
since the veteran's separation from service.

In the August 1992 medical report another cardiologist 
provided the opinion, based on an extensive review of the 
veteran's old treatment records, that he had the symptoms of 
angina for at least a few year prior to his initial bypass 
surgery in 1975, that had the veteran been given a treadmill 
test prior to 1975 it would have demonstrated evidence of 
heart disease, and that the veteran was experiencing angina, 
as evidenced by shortness of breath with minimal exertion, 
when he retired from military service in July 1972.  The 
cardiologist also stated that, based on the severity of the 
coronary artery disease in 1975, it would have been highly 
unlikely that the veteran would have been asymptomatic in 
1972.  

The RO Medical Advisor, who is shown to be a general surgeon, 
stated in July 1994, based on a review of the medical 
evidence in the case file, that the symptoms reported by the 
veteran were not typical or classic for myocardial ischemia, 
that coronary atherosclerosis takes an undetermined and 
variable period to develop, and that to say that the disorder 
had its onset during service was purely conjectural.  He 
provided the opinion that there was no factual basis for 
concluding that the veteran's coronary artery disease was 
incurred in service, although he did not say that it was not 
incurred in service.

In order to resolve the apparent conflict regarding the 
significance of the reported symptoms prior to the actual 
diagnosis of heart disease and the relative onset of the 
disease, the Board requested a medical opinion from the VHA.  
A specialist in cardiology was asked to provide an opinion, 
based on the relevant medical evidence, on whether it is at 
least as likely as not that the onset of the veteran's 
arteriosclerotic heart disease had its onset during service.

In a March 1999 report the VHA cardiologist stated that 
although no symptoms attributed to a heart disorder were 
documented in the veteran's service medical records and the 
diagnosis of a heart disorder was not made until 1975, it is 
at least as likely as not that the onset of the heart 
disorder occurred during active service.  By weighing any 
doubt created by the absence of documented cardiac symptoms 
in the service medical records, the Board has determined that 
the evidence supports the grant of entitlement to service 
connection for coronary artery disease.  See Peters v. Brown, 
6 Vet. App. 540 (1994) (a veteran may not be denied service 
connection due to an absence of manifestations during service 
or during a presumptive period); 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for coronary artery disease 
is granted.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

